DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Fig. 1 at 160 and 162 illustrate a temperature setting that is not consistent with the disclosure. See at least 0023.  As illustrated, it appears that that the temperature settings define a temperature range.  As disclosed, the temperature settings define a temperature setting for an upper portion and a lower portion of the tank.  Fig. 2 is objected to because an input 140 is not labeled on valve 180B. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electric water heating element in at least claims 9 and 17 must be shown or the feature(s) canceled from the claim(s). Applicant appears to implement a negative limitation and in doing so recites a limitation and/or element not found in the drawings.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification

The disclosure is objected to because of the following informalities: at 0042 in line 4 the disclosure recites “may utilize the condensers 130 described above.  However, condensers 130 and 132 have been described in at least 0038.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...a first condenser configured to heat an upper portion of the interior cavity and including an input port and an output port; a second condenser configured to heat a lower portion of the interior cavity and including an input port and an output port,” renders the claim unclear because it is unclear if the limitation “and including an input port and an output port” refers to the condenser or refers to the interior cavity.
wherein the first condenser includes wherein the second condenser includes 

Regarding Claims 2 and 11, the recitation of “...wherein: the water heater includes at least one of: a first temperature sensor configured to generate a first temperature signal indicative of a temperature of water contained in the upper portion of the interior cavity; and a second temperature sensor configured to generate a second temperature signal indicative of a temperature of water contained in the lower portion of the interior cavity; and the controller directs the valving to the first or second valve setting based on at least one of the first and second temperature signals,” renders the claim unclear because in a couple of instances...the claim recites the limitation “at least one of” in conjunction with the limitation “and.”  Thus, it is unclear if Applicant is claiming a number of limitations in the alternative.  
For examination purposes, the limitation has been interpreted as - - wherein the water heater includes or second temperature signals - - for clarity.


Regarding Claim 10, the recitation of “...a first condenser configured to heat an upper portion of the interior cavity and including first and second ports; a second condenser configured to heat a lower portion of the interior cavity and including a first port, and a second port fluidically, which is coupled to the second port of the first condenser,” renders the claim unclear  because it is unclear if the limitation “and including an input port and an output port” refers to the condenser or refers to the interior cavity.  Additionally, the limitation “...and a second port fluidically” is unclear.  For examination purposes, the limitation has been interpreted as - - a first condenser configured to heat an upper portion of the interior cavity, wherein the first condenser includes first and second ports; a second condenser configured to heat a lower portion of the interior cavity, wherein the second condenser includes first port and second ports - - for clarity.  

Regarding Claim 10, the recitation of “...valving having a first valve setting, in which the heat pump output is fluidically coupled to the first port of the first condenser and the heat pump input is fluidically coupled to the first port of the second condenser, and a second valve setting, in which the heat pump output is fluidically coupled to the first port of the second condenser and the heat pump input is fluidically connected to the first port of the first condenser,” renders the claim unclear because the valve settings claimed appear to be contrary to the disclosed operation of the system.  For examination purposes, the limitation has been interpreted as - - valving having a first valve setting, in which the heat pump output is fluidically coupled to the first port of the first condenser and the heat pump input is not fluidically coupled to the first port of the second condenser, and 
not fluidically connected to the first port of the first condenser - - for clarity.  

Regarding Claim 12, the recitation of “...the valving comprises a valve having the first and second valve settings, a valve input fluidically coupled to the heat pump output, a valve output fluidically coupled to the heat pump input, a first port fluidically coupled to the first port of the first condenser, and a second port fluidically coupled to the first port of the second condenser; the valve input is fluidically coupled to the first port and the valve output is fluidically coupled to the second port when the valve is in the first valve setting; and the valve input is fluidically coupled to the second port and the valve output is fluidically coupled to the first port when the valve is in the second valve setting,” renders the claim unclear.  It has been disclosed that the valve has an input with first and second ports.  These ports function as outputs to either of the first or second condenser.  Thus, to claim an output in conjunction with first and second ports is problematic.  For examination purposes, the limitation has been interpreted as - - the valving comprises a valve having the first and second valve settings, a valve input fluidically coupled to the heat pump output, a first port fluidically coupled to the first port of the first condenser, and a second port fluidically coupled to the first port of the second condenser; the valve input is fluidically coupled to the first port when the valve is in the first valve setting; and the valve input is fluidically coupled to the second port when the valve is in the second valve setting - - for clarity.

Regarding Claim 18, the recitation of “...at least one of: a first temperature sensor configured to generate a first temperature signal indicative of a temperature of water contained in the upper portion of the interior cavity; and a second temperature 
For examination purposes, the limitation has been interpreted as - - a first temperature sensor configured to generate a first temperature signal indicative of a temperature of water contained in the upper portion of the interior cavity; and a second temperature sensor configured to generate a second temperature signal indicative of a temperature of water contained in the lower portion of the interior cavity; and the controller directs the valving to the first or second valve setting based on at least one of the first or second temperature signals - - for clarity.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102a 1 as being anticipated by Tsai (US2016/0097546).

Regarding Claim 1, Tsai teaches a heat pump water heater [fig 2] comprising: a tank [112] including an input port [104], through which water is input to an interior cavity [114] of the tank, and an output port [106], through which water is discharged from the interior cavity [0032]; 
a first condenser [124] configured to heat an upper portion of the interior cavity [114] and wherein the first condenser includes an input port [at least the port where refrigerant flows from the compressor to the condenser] and an outlet port [at least the port where refrigerant leaves the condenser and flows to the expansion device; see 0021-0023; where refrigerant flows through the condenser]; 
a second condenser [126] configured to heat an lower portion of the interior cavity [114] and wherein the second condenser includes an input port [at least the port where refrigerant flows from the compressor to the condenser] and an outlet port [at least the port where refrigerant leaves the condenser and flows to the expansion device; see 0021-0023; where refrigerant flows through the condenser]; 
a heat pump [120] configured to drive a fluid in a heated state through a heat pump output [142] and receive the fluid through a heat pump input [140; 0021; 0025];
valving [at least valve 158] having a first valve setting, in which the heat pump output [142] is fluidically coupled to the input port [the condenser input port connected to valve port 164] of the first condenser and the heat pump output is fluidically disconnected from the input port [the condenser input port connected to valve port 166] of the second condenser, and a second valve setting, in which the heat pump output is fluidically coupled to the input port of the second condenser and the heat pump output is fluidically disconnected from the input port of the first condenser [0029]; and 
a controller [150] configured to selectively direct the valving to the first or second valve setting [0038; 0042]. 


Regarding Claim 10, Tsai teaches a heat pump water heater [fig 2] comprising a tank [112] including an input port [104], through which water is input to an interior cavity of the tank, and an output port [106], through which water is discharged from the interior cavity [0032]; 
a first condenser [124] configured to heat an upper portion of the interior cavity, wherein the first condenser includes first and second ports [at least the port where refrigerant flows from the compressor to the condenser and at least the port where refrigerant leaves the condenser and flows to the expansion device; see 0021-0023; where refrigerant flows through the condenser]; 
a second condenser [126] configured to heat a lower portion of the interior cavity, wherein the second condenser includes first port and second ports [at least the port where refrigerant flows from the compressor to the condenser and at least the port where refrigerant leaves the condenser and flows to the expansion device; see 0021-0023]; 
a heat pump [120] configured to drive a fluid in a heated state through a heat pump output [142] and receive the fluid through a heat pump input [140; 0021; 0025];
valving [158] having a first valve setting, in which the heat pump output [142] is fluidically coupled to the first port of the first condenser [124] and the heat pump input [140] is not fluidically coupled to the first port of the second condenser [126], and a second valve setting, in which the heat pump output [142] is fluidically coupled to the first port of the second condenser and the heat pump input [140] is not fluidically connected to the first port of the first condenser [0029]; and 
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 9, 11, 12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US2016/0097546) in view of Jie et al. (CN108361984A).

Regarding Claim 2, Tsai teaches the invention of Claim 1 above but does not explicitly teach wherein the water heater includes a first temperature sensor configured to generate a first temperature signal indicative of a temperature of water contained in the upper portion of the interior cavity; and a second temperature sensor configured to 
However, Jie teaches a heat pump water heater [Page 2; fig 1] includes a first temperature sensor [T1] configured to generate a first temperature signal indicative of a temperature of water contained in an upper portion of an interior cavity [at least the interior of the tank 3; Page 5, para 13]; and a second temperature sensor [T2] configured to generate a second temperature signal indicative of a temperature of water contained in a lower portion of the interior cavity [ Page 5, para 13]; and the controller [2] directs a valving [4] to a first or second valve setting based on at least one of the first or second temperature signals [Page 6,para 4 - Page 7, para 2; figs 1-3]. Jie teaches that it is known in the field of endeavor of heat pump water heaters that this arrangement provides rapid heating, energy savings and high efficiency according to actual needs [Page 2, para 5].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Tsai to  have wherein the water heater includes a first temperature sensor configured to generate a first temperature signal indicative of a temperature of water contained in the upper portion of the interior cavity; and a second temperature sensor configured to generate a second temperature signal indicative of a temperature of water contained in the lower portion of the interior cavity; and the controller directs the valving to the first or second valve setting based on at least one of the first or second temperature signals in view of the teachings of Jie in order to provide rapid heating, energy savings and high efficiency according to actual needs.


Regarding Claim 3, Tsai , as modified, teaches the invention of Claim 2 above and Tsai teaches where the valving comprises a valve having the first and second valve settings [As modified above, see the rejection of Claim 1 above for detailed discussion] and Tsai teaches a valve input [168] fluidically coupled to the heat pump output [142; 0028], and a valve output [at least ports 164; 166]; the input port of the first condenser is fluidically coupled to the valve output [164] and the input port of the second condenser is fluidically disconnected from the valve output [166], when the valve is in the first valve setting, and the input port of the second condenser is fluidically coupled to the valve output [166] and the input port of the first condenser is fluidically disconnected from the valve output [164], when the valve is in the second valve setting [0028; 0029; see also claim 1 where operation of the valve is discussed in detail].

Regarding Claim 9, Tsai, as modified, teaches the invention of Claim 2 above and Tsai teaches wherein the heat pump water heater does not include an electric water heating element configured to heat water contained in the interior cavity of the tank [0005; where the disclosure teaches contrary to such an arrangement].

Regarding Claim 11, Tsai teaches the invention of Claim 10 above but does not teach where the water heater includes a first temperature sensor configured to generate a first temperature signal indicative of a temperature of water contained in the upper portion of the interior cavity; and a second temperature sensor configured to generate a second temperature signal indicative of a temperature of water contained in the lower portion of the interior cavity; and the controller directs the valving to the first or second valve setting based on at least one of the first or second temperature signals.


Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Tsai to  have wherein the water heater includes a first temperature sensor configured to generate a first temperature signal indicative of a temperature of water contained in the upper portion of the interior cavity; and a second temperature sensor configured to generate a second temperature signal indicative of a temperature of water contained in the lower portion of the interior cavity; and the controller directs the valving to the first or second valve setting based on at least one of the first or second temperature signals in view of the teachings of Jie in order to provide rapid heating, energy savings and high efficiency according to actual needs.

Regarding Claim 12, Tsai, as modified, teaches the invention of Claim 11 above and Tsai teaches where the valving comprises a valve having the first and second valve settings [As modified above, see the rejection of Claim 1 above for detailed discussion],  a valve input [168] fluidically coupled to the heat pump output [142], a first port [164] 

Regarding Claim 17, Tsai, as modified, teaches the invention of Claim 11 above and Tsai teaches wherein the heat pump water heater does not include an electric water heating element configured to heat water contained in the interior cavity of the tank [0005; where the disclosure teaches contrary to such an arrangement].

Regarding Claim 18, Tsai teaches a heat pump water heater [fig 2] comprising a tank [112] including an input port [104], through which water is input to an interior cavity [114] of the tank, an output port [106], through which water is discharged from the interior cavity [0032], and a central axis [at least the central axis defined at a center of the round tank; see fig 1]; 
a first condenser [124] including a first section of tubing configured to heat an upper portion of the interior cavity, the first section of tubing having an input port and an output port [at least the port where refrigerant flows from the compressor to the condenser and at least the port where refrigerant leaves the condenser and flows to the expansion device; see 0021-0023; where refrigerant flows through the condenser]; 
a second condenser [126] including a second section of tubing configured to heat a lower portion of the interior cavity that is displaced from the upper portion along the central axis, the second section of tubing having an input port and an output port  [at least the port where refrigerant flows from the compressor to the condenser and at least 
a heat pump [120] configured to drive a fluid in a heated state through a heat pump output [142] and receive the fluid through a heat pump input [140; 0021; 0025];
valving having a first valve setting, in which the heat pump output [142] is fluidically coupled to the input port of the first section of tubing and the heat pump output [142] is fluidically disconnected from the input port of the second section of tubing, and a second valve setting, in which the heat pump output [142] is fluidically coupled to the input port of the second section of tubing and the heat pump output is fluidically disconnected from the input port of the first section of tubing [0029].  Tsai does not teach a first temperature sensor configured to generate a first temperature signal indicative of a temperature of water contained in the upper portion of the interior cavity; and a second temperature sensor configured to generate a second temperature signal indicative of a temperature of water contained in the lower portion of the interior cavity; and the controller directs the valving to the first or second valve setting based on at least one of the first or second temperature signals.
However, Jie teaches a heat pump water heater [Page 2; fig 1] includes a first temperature sensor [T1] configured to generate a first temperature signal indicative of a temperature of water contained in an upper portion of an interior cavity [at least the interior of the tank 3; Page 5, para 13]; and a second temperature sensor [T2] configured to generate a second temperature signal indicative of a temperature of water contained in a lower portion of the interior cavity [ Page 5, para 13]; and the controller [2] directs a valving [4] to a first or second valve setting based on at least one of the first or second temperature signals [Page 6,para 4 - Page 7, para 2; figs 1-3]. Jie teaches that it is known in the field of endeavor of heat pump water heaters that this arrangement 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Tsai to  have wherein the water heater includes a first temperature sensor configured to generate a first temperature signal indicative of a temperature of water contained in the upper portion of the interior cavity; and a second temperature sensor configured to generate a second temperature signal indicative of a temperature of water contained in the lower portion of the interior cavity; and the controller directs the valving to the first or second valve setting based on at least one of the first or second temperature signals in view of the teachings of Jie in order to provide rapid heating, energy savings and high efficiency according to actual needs.

Regarding Claim 19, Tsai, as modified, teaches the invention of Claim 18 above and Tsai teaches where the valving [158] comprises a valve having the first and second valve settings [As modified above, see the rejection of Claim 18 above for detailed discussion], a valve input [168] fluidically coupled to the heat pump output [142], and a valve output [164, 166]; the input port of the first condenser is fluidically coupled to the valve output [164] and the input port of the second condenser is fluidically disconnected from the valve output when the valve is in the first valve setting, and the input port of the second condenser is fluidically coupled to the valve output [166] and the input port of the first condenser is fluidically disconnected from the valve output when the valve is in the second valve setting [0028; 0029; see also claim 18 where operation of the valve is discussed in detail].


Claims 4-7, 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US2016/0097546) and Jie et al. (CN108361984A) as applied to claims 2, 11 and 18 above, and further in view of Huang (CN2935007Y).

Regarding Claim 4, Tsai, as modified, teaches the invention of Claim 2 above but does not teach where the valving comprises: a first valve including a valve input fluidically coupled to the heat pump output and a valve output fluidically coupled to the input port of the first condenser; and a second valve including a valve input fluidically coupled to the heat pump output and a valve output fluidically coupled to the input port of the second condenser; and the valve output and the valve input of the first valve are fluidically coupled to each other, and the valve output and the valve input of the second valve are fluidically disconnected from each other, when the valving is in the first valve setting; and the valve output and the valve input of the second valve are fluidically coupled to each other, and the valve output and the valve input of the first valve are fluidically disconnected from each other, when the valving is in the second valve setting.
However, Huang teaches a heat pump water heater [0002] having where the valving [As modified above, see the rejection of Claim 1 above for detailed discussion] comprises a first valve [5] including a valve input [implicit] fluidically coupled to the heat pump output [at port 12] and a valve output [implicit] fluidically coupled to the input port implicit] of a first condenser [2; 0019; 0020]; and a second valve [7] including a valve input [implicit] fluidically coupled to the heat pump output [at port 12] and a valve output [implicit] fluidically coupled to the input port [implicit] of a second condenser [9; 0019; 0021]; and the valve output and the valve input of the first valve are fluidically coupled to each other, and the valve output and the valve input of the second valve are fluidically disconnected from each other, when the valving is in the first valve setting [0019; 0021]; and the valve output and the valve input of the second valve are fluidically coupled to 
Haung teaches that it is known in the field of endeavor of heat pump water heaters that this arrangement provides the ability to switch the operating state of the system according to actual needs and thereby reduce energy consumption [0010].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Tsai to  have where the valving comprises a first valve including a valve input fluidically coupled to the heat pump output and a valve output fluidically coupled to the input port of the first condenser; and a second valve including a valve input fluidically coupled to the heat pump output and a valve output fluidically coupled to the input port of the second condenser; and the valve output and the valve input of the first valve are fluidically coupled to each other, and the valve output and the valve input of the second valve are fluidically disconnected from each other, when the valving is in the first valve setting; and the valve output and the valve input of the second valve are fluidically coupled to each other, and the valve output and the valve input of the first valve are fluidically disconnected from each other, when the valving is in the second valve setting in view of the teachings of Huang in order to provide the ability to switch the operating state of the system according to actual needs and thereby reduce energy consumption.



Regarding Claim 5, Tsai, as modified, teaches the invention of Claim 2 above but does not explicitly teach wherein the first condenser comprises a first tubing section having the input and output ports, and a second condenser comprises a second tubing section having the input and output ports.
However, Huang teaches a heat pump water heater [0002] having wherein a first condenser [2] comprises a first tubing section [by inspection] having the input and output ports [at least the end of the heat exchanger connected to the outlet of valve 5 and the end of the heat exchanger connected to the inlet of valve 6], and a second condenser [9] comprises a second tubing section having the input and output ports [at least the end of the heat exchanger connected to the outlet of valve 7 and the end of the heat exchanger connected to the inlet of valve 8; 0019]. Huang teaches that it is known in the field of endeavor of heat pump water heaters that this arrangement provides the ability to switch the operating state of the system according to actual needs and thereby reduce energy consumption [0010].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Tsai to  have wherein the first condenser comprises a first tubing section having the input and output ports, and a second condenser comprises a second tubing section having the input and output ports in view of the teachings of Huang in order to provide the ability to switch the operating state of the system according to actual needs and thereby reduce energy consumption.

Regarding Claim 6, Tsai, as modified, teaches the invention of Claim 5 above and Tsai teaches wherein the tank includes an exterior wall [154] surrounding the interior cavity [114]; and the first and second tubing sections each encircle the exterior wall [0034; fig 2].
Regarding Claim 7, Tsai, as modified, teaches the invention of Claim 5 above and Tsai teaches where the first and second tubing sections [124, 126] are contained within the interior cavity [0022; where an alternative embodiment is disclosed].

Regarding Claim 13, Tsai, as modified, teaches the invention of Claim 12 above but does not teach wherein the first condenser comprises a first tubing section having the first and second ports, and the second condenser comprises a second tubing section having the first and second ports.
However, Huang teaches a heat pump water heater [0002] having wherein a first condenser [2] comprises a first tubing section [by inspection] having the input and output ports [at least the end of the heat exchanger connected to the outlet of valve 5 and the end of the heat exchanger connected to the inlet of valve 6], and a second condenser [9] comprises a second tubing section having the input and output ports. [at least the end of the heat exchanger connected to the outlet of valve 7 and the end of the heat exchanger connected to the inlet of valve 8; 0019].  Huang teaches that it is known in the field of endeavor of heat pump water heaters that this arrangement provides the ability to switch the operating state of the system according to actual needs and thereby reduce energy consumption [0010].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Tsai to  have wherein the first condenser comprises a first tubing section having the input and output ports, and a second condenser comprises a second tubing section having the input and output ports in view of the teachings of Huang in order to provide the ability to switch the operating state of the system according to actual needs and thereby reduce energy consumption.

Regarding Claim 14, Tsai, as modified, teaches the invention of Claim 13 above and Tsai teaches wherein the tank includes an exterior wall [154] surrounding the interior cavity [114]; and the first and second tubing sections each encircle the exterior wall [0034; fig 2].

Regarding Claim 15, Tsai, as modified, teaches the invention of Claim 14 above and Tsai teaches where the first and second tubing sections [124, 126] are contained within the interior cavity [0022; where an alternative embodiment is disclosed].

Regarding Claim 20, Tsai, as modified, teaches the invention of Claim 18 above but does not teach wherein the valving comprises a first valve including a valve input fluidically coupled to the heat pump output and a valve output fluidically coupled to the input port of the first condenser; and a second valve including a valve input fluidically coupled to the heat pump output and a valve output fluidically coupled to the input port of the second condenser; and the valve output and the valve input of the first valve are fluidically coupled to each other, and the valve output and the valve input of the second valve are fluidically disconnected from each other, when the valving is in the first valve setting; and the valve output and the valve input of the second valve are fluidically coupled to each other, and the valve output and the valve input of the first valve are fluidically disconnected from each other, when the valving is in the second valve setting.
However, Huang teaches a heat pump water heater [0002] having where the valving [As modified above, see the rejection of Claim 1 above for detailed discussion] comprises a first valve [5] including a valve input [implicit] fluidically coupled to the heat pump output [at port 12] and a valve output [implicit] fluidically coupled to the input port implicit] of a first condenser [2; 0019; 0020]; and a second valve [7] including a valve input [implicit] fluidically coupled to the heat pump output [at port 12] and a valve output 
Haung teaches that it is known in the field of endeavor of heat pump water heaters that this arrangement provides the ability to switch the operating state of the system according to actual needs and thereby reduce energy consumption [0010].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Tsai to  have where the valving comprises a first valve including a valve input fluidically coupled to the heat pump output and a valve output fluidically coupled to the input port of the first condenser; and a second valve including a valve input fluidically coupled to the heat pump output and a valve output fluidically coupled to the input port of the second condenser; and the valve output and the valve input of the first valve are fluidically coupled to each other, and the valve output and the valve input of the second valve are fluidically disconnected from each other, when the valving is in the first valve setting; and the valve output and the valve input of the second valve are fluidically coupled to each other, and the valve output and the valve input of the first valve are fluidically disconnected from each other, when the valving is in the second valve setting .

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US2016/0097546) and Jie et al. (CN108361984A) as applied to claims 2, 11 and 18 above, and further in view of Han et al. (CN204478484U).

Regarding Claim 8, Tsai, as modified, teaches the invention of Claim 5 above and Huang teaches the tank comprises a tubular wall having a central axis [See Huang at fig 2]; the first and second tubing sections are displaced from each other along the central axis by a gap [by inspection in Huang at fig 2].  Tsai as modified does not explicitly teach where the gap extends over a distance selected from the group consisting of greater than one-half a length of the interior cavity measured along the central axis, greater than one-third of the length of the interior cavity, greater than one-fourth of the interior cavity and greater than one-eighth of the length of the interior cavity.
However, Han teaches a heat pump water heater having a first and second tubing section [at least heat exchangers 3; 4] displayed from each other along a central axis [implicit] by a gap [H; Page 1, para 1; Page 4, para 5; fig 1] having  where the gap [H] extends over a distance of  1.18 inches to 3.15 inches and Han teaches that the distance of the gap affects heating capacity of the system [Han at Page 4, para 5]. Thus, the distance of the gap is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is an effect on heating capacity.  
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before 
See MPEP 2144.05

Regarding Claim 16, Tsai, as modified, teaches the invention of Claim 13 above and Huang teaches where the tank comprises a tubular wall having a central axis [See Huang at fig 2]; the first and second tubing sections are displaced from each other along the central axis by a gap [by inspection in Huang at fig 2]. Tsai as modified does not teach where the gap extends over a distance selected from the group consisting of greater than one-half a length of the interior cavity measured along the central axis, greater than one-third of the length of the interior cavity, greater than one-fourth of the interior cavity and greater than one-eighth of the length of the interior cavity.
However, Han teaches a heat pump water heater having a first and second tubing section [at least heat exchangers 3; 4] displayed from each other along a central axis [implicit] by a gap [H; Page 1, para 1; Page 4, para 5; fig 1] having  where the gap [H] extends over a distance of  1.18 inches to 3.15 inches and Han teaches that the distance of the gap affects heating capacity of the system [Han at Page 4, para 5]. Thus, the distance of the gap is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is an effect on heating capacity.  
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before 
See MPEP 2144.05



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763